DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu et al. (Pub. No. US 2020/0088480 A1; hereafter Hu).
 Regarding claim 1, Hu discloses a system for preventing particle buildup on a sensor housing, the system comprising: a sensor housing including a first surface (see Hu Fig. 2A, item 200); a motor, wherein the motor is configured to rotate the sensor housing around an axis (see Hu Fig. 2B, items 234 and 236. See also paragraph [0044] “In some embodiments, the frame 234 can also include a powertrain (not shown). The powertrain is an electric motor coupled to a drivetrain comprising one or more gears. The powertrain can rotate the ring 236 clockwise or counter-clockwise.”); and a spoiler edge, wherein 
 Regarding claim 3, Hu discloses the system of claim 1, wherein the position adjacent to the first surface is a leading position relative to the first surface during rotation of the sensor housing (see Hu Fig. 3B, since the ridges 314 are circularly placed, at least one is always a leading edge, regardless direction of rotation).

Regarding claim 4, Hu discloses the system of claim 1, wherein the spoiler edge is configured to generate an airflow substantially parallel to the first surface (see Hu Fig. 3A, item 320).

 Regarding claims 5-7, Hu discloses the system of claim 4, wherein the airflow is configured to alter a trajectory of a particle, wherein the airflow is configured to alter trajectories' of particles having different sizes by different amounts, wherein the airflow is configured to alter a trajectory of a first particle by a first amount and a trajectory of a second particle by a second amount, wherein the second particle is smaller than the first particle and the second amount is greater than the first amount (this is inherently part of creating airflow. Air flow will create pressure on particles proportionate to their cross-sectional size, and inversely proportional to their mass. The larger particles will feel more pressure, but since mass increases with the cube of the particle radius, while cross sectional area only increases by the square of the radius, the larger object will be affected less in its trajectory than the smaller object if, for example, they are particles of the same material but of different sizes).

 	Regarding claim 8, Hu discloses the system of claim 1, wherein the sensor housing is configured to generate a centripetal force on one or more particles in contact with the sensor housing (this is also inherently part of spinning, anything on the spinning body will feel a centripetal force).

 Regarding claim 9, Hu discloses the system of claim 8, wherein the centripetal force is generated by the motor rotating the sensor housing around the axis of rotation (see Hu paragraph [0046] “when the gear teeth 248 is driven by the powertrain of the frame 234 (not shown), the ring 236 and the cover 202 rotate as a unit as a result.).

Regarding claim 10, Hu discloses the system of claim 1, wherein the spoiler edge is configured to cast a shadow region on the sensor housing (see Hu Fig. 2A, items 208 and 222 which show shadows cast by 222).

 	Regarding claim 11, Hu discloses the system of claim 1, wherein the spoiler edge is configured to cast a shadow region on the first surface (see Hu Fig. 2A, the shaded region can be construed as the first surface).

 	Regarding claim 12, Hu discloses the system of claim 1, wherein the first surface is substantially flat (see Hu Fig. 2A, the portion 208 is significantly flatter than portions 206 and 210, and therefore can be construed as “substantially flat” as what the limits of “substantially flat” have not been set out by the specification).

 Regarding claim 13, Hu discloses the system of claim 1, wherein the first surface includes a housing window (see Hu paragraph [0039] “any material used to fabricate the cover 202 must be transparent to wavelengths of light”).


Regarding claim 15, Hu discloses a system for preventing particle buildup on a sensor housing, the system comprising: a sensor including a sensor housing (see Hu Fig. 2A, items 230 and 202); a housing window integrated into the sensor housing (see Hu Fig. 2A, item 206 and paragraph [0039] “any material used to fabricate the cover 202 must be transparent to wavelengths of light”); and a spoiler edge, wherein the spoiler edge is positioned adjacent to the housing window and extended away from the housing window perpendicular to an axis of rotation of the sensor (see Hu Fig. 2A, items 206 and 222).

Regarding claim 17, Hu discloses the system of claim 15, wherein the spoiler edge is configured to cast a shadow region on the housing window (see Hu Fig. 2A, items 208 and 222 which show shadows cast by 222).

 	Regarding claim 18, Hu discloses the system of claim 15, wherein the spoiler edge is configured to generate an airflow substantially parallel to the housing window (see Hu Fig. 3A, item 320).

 Regarding claim 19, Hu discloses the system of claim 15, wherein the sensor is mounted to a vehicle (see Hu Fig. 1B, items 150 and 152).

 	Regarding claim 20, Hu discloses the system of claim 19, further comprising the vehicle (see Hu Fig. 1B, item 150).


Claim(s) 1, 3-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada et al. (Pub. No. US 2017/0155480 A1; hereafter Wada).
Regarding claim 1, Wada discloses a system for preventing particle buildup on a sensor housing, the system comprising: a sensor housing including a first surface (see Wada Fig. 1, items 17 and 37); a motor, wherein the motor is configured to rotate the sensor housing around an axis (see Wada Fig. 1, items Pc and T2c, see also paragraph [0028] for disclosure of a motor); and a spoiler edge, wherein the spoiler edge is positioned adjacent to the first surface and extended away from the first surface perpendicular to the axis of rotation of the sensor housing (see Wada Fig. 1, items 55 can be construed as spoilers for rotation axis Pc, item 57 can be construed as a spoiler for axis T2c.).

Regarding claim 3, Wada discloses the system of claim 1, wherein the position adjacent to the first surface is a leading position relative to the first surface during rotation of the sensor housing (see Wada Fig. 1, since the spoilers 55 are placed on both sides, at least one is always a leading edge, regardless direction of rotation. For 57, it is the leading edge in the counter-clockwise direction.).

Regarding claim 4, Wada discloses the system of claim 1, wherein the spoiler edge is configured to generate an airflow substantially parallel to the first surface (see Wada Fig. 1, items 55 and 57 are substantially similarly constructed to the spoiler in the instant application. As the device body rotates, it will generate airflow, as the amount of airflow is not specified, even slow rotation would generate some flow.).

Regarding claims 5-7, Wada discloses the system of claim 4, wherein the airflow is configured to alter a trajectory of a particle, wherein the airflow is configured to alter trajectories' of particles having different sizes by different amounts, wherein the airflow is configured to alter a trajectory of a first 

 	Regarding claim 8, Wada discloses the system of claim 1, wherein the sensor housing is configured to generate a centripetal force on one or more particles in contact with the sensor housing (this is also inherently part of rotating, anything on the rotating body will feel a centripetal force).

 Regarding claim 9, Wada discloses the system of claim 8, wherein the centripetal force is generated by the motor rotating the sensor housing around the axis of rotation (see Wada paragraph [0028] which discloses a motor for rotating the housing.).

Regarding claim 10, Wada discloses the system of claim 1, wherein the spoiler edge is configured to cast a shadow region on the sensor housing (see Wada Fig. 1, items 55 and 57).

 	Regarding claim 11, Wada discloses the system of claim 1, wherein the spoiler edge is configured to cast a shadow region on the first surface (see Wada Fig. 1, items 37, 55, and 57).

 Regarding claim 12, Wada discloses the system of claim 1, wherein the first surface is substantially flat (see Wada Fig. 1, item 37).


Regarding claim 15, Wada discloses a system for preventing particle buildup on a sensor housing, the system comprising: a sensor including a sensor housing (see Wada Figs. 1 and 4, items 17 and 21); a housing window integrated into the sensor housing (see Wada Fig. 1, items 33 and 37); and a spoiler edge, wherein the spoiler edge is positioned adjacent to the housing window and extended away from the housing window perpendicular to an axis of rotation of the sensor (see Wada items 55 can be construed as spoilers for rotation axis Pc, item 57 can be construed as a spoiler for axis T2c.).

Regarding claim 16, Wada discloses the system of claim 15 further comprising a motor configured to rotate the sensor around the axis of rotation (see Wada paragraph [0028] which discloses a motor).

Regarding claim 17, Wada discloses the system of claim 15, wherein the spoiler edge is configured to cast a shadow region on the housing window (see Wada Fig. 1, item37, 55, and 57).

 	Regarding claim 18, Wada discloses the system of claim 15, wherein the spoiler edge is configured to generate an airflow substantially parallel to the housing window (see Hu Fig. 3A, item 320).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Pike et al. (U.S. Patent No. 6,273,488; hereafter Pike).
 Regarding claim 2, Hu discloses the system of claim 1, but does not disclose that the first surface is coated in a hydrophobic coating.
Wada discloses that it was well known in the art at the time the invention was filed to provide portions of an automobile with hydrophobic coatings “so as to enable air flowing over the surface to more easily remove (or blow off) liquid such as rain therefrom” (see Pike col. 2, ll. 18-22). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the surface of the device housing of Hu with a hydrophobic coating like that disclosed in Pike in order to enable air flowing to remove liquid such as rain from the device housing which might otherwise obstruct the view of the sensor.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        5/12/2021